Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00205-CR

                                 Juan Carlos GOMEZ,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                 From the County Court at Law No. 2, Webb County, Texas
                           Trial Court No. 2010 CRB 001162 L2
                          Honorable Jesus Garza, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 11, 2014.


                                            _____________________________
                                            Marialyn Barnard, Justice